internal_revenue_service department of the treasury significant index no lo i ‘ i washington dc person to contact telephone number refer nepty to date op e ep a dec in re request_for_ruling on behalf of company t company k plan plan this letter is in response to your request dated date for rulings on behalf of company t that plan is a qualified_replacement_plan as described in sec_4980 of the internal_revenue_code code that the amount transferred from plan to plan is not subject_to an excise_tax under sec_4980 and that the rate of excise_tax imposed under sec_4980 on the remaining reversion to company t is percent facts according to the facts as stated company t is primarily engaged in the and related businesses in date company t merged with company k the sponsor of plan named above with company t becoming the sponsor of plan as the surviving corporation plan is a defined_benefit_plan that received its most recent determination_letter on date company t also maintains plan which received its most recent favorable determination_letter on date plan has been amended and restated and renamed as of date and company t intends to submit the restated plan for a new determination_letter company t's authorized representative has stated that both plan i and plan are qualified under sec_401 at the time of this submission with the cash_or_deferred_arrangement of plan qualified under sec_401 benefits under plan were frozen effective date company t intends to terminate plan and expects approximately dollar_figure million in assets to remain in plan 1’s trust fund after all liabilities have been satisfied as required under sec_401 of the code company t proposes to transfer between percent and percent of the excess_plan assets directly to plan such amount so transferred will be allocated to participants' accounts in the year in which the transfer occurs any assets not transferred to plan will revert to company t at least percent of the active participants in plan employed by company t after the termination of plan will be eligible to participate in plan the company’s authorized representative has stated in a letter dated date that employees of company t who are eligible to participate under sec_3_1 or b of plan and do not choose to make elective_deferrals under plan still become participants of plan for all other purposes including service crediting despite the fact that no matching or discretionary contributions accrue to the participants in those years section of plan provides that upon termination of the plan in accordance with section or partial_termination of the plan by operation of law the accrued_benefit of each affected participant as of the date of termination or partial_termination shall become nonforfeitable to the extent then funded and shall not thereafter be subject_to forfeiture the benefit to be distributed to each participant will be provided pursuant to section if after such distribution any amounts remain in the trust fund after payment of expenses such amounts may revert to the company ruling requested based on the facts as stated the following rulings have been requested assuming that plan is at all relevant times a qualified_plan under code sec_401 plan will constitute a qualified_replacement_plan within the meaning of code sec_4980 established in connection with the termination of plan company t will not be subject_to an excise_tax under code sec_4980 with respect to the amount transferred from plan to plan the rate of excise_tax imposed on company t with respect to any employer_reversion subject_to sec_4980 of the code from plan will be percent applicable law sec_4980 of the internal_revenue_code provides rules for the tax applicable on the reversion of qualified_plan assets to an employer sec_4980 provides for the imposition of a tax of percent of the amount of any employer_reversion from a qualified_plan sec_4980 provides that the tax under sec_4980 is to be paid_by the employer maintaining the plan sec_4980 provides in general that sec_4980 is applied by substituting percent for percent with respect to any employer_reversion from a qualified_plan unless a the 1999' employer establishes or maintains a qualified_replacement_plan or b the plan provides benefit increases meeting the requirements of sec_4980 sec_4980 provides that the requirements of that paragraph are met if a plan amendment to the terminated plan is adopted in connection with the termination of the plan which provides pro_rata increases in the accrued_benefits of all qualified participants which i have an aggregate present_value not less than percent of the maximum amount which the employer could receive as an employer_reversion without regard to that subsection and ii take effect immediately on the termination_date sec_4980 provides that for purposes of that subsection the term qualified_replacement_plan is a qualified_plan established or maintained by the employer in connection with a qualified_plan termination with respect to which the participation asset transfer and allocation requirements of sec_4980 b and c are met sec_4980 requires that at least percent of the active participants in the terminated plan who remain as employees of the employer after the termination are active participants in the replacement plan sec_4980 requires that a direct transfer from the terminated plan to the replacement plan be made before any employer_reversion and that the transfer be an amount equal to the excess if any of percent of the maximum amount which the employer could receive as an employer_reversion without regard to sec_4980 over the amount equal to the present_value of the aggregate increases in the accrued_benefits under the terminated plan of any participants or beneficiaries pursuant to a plan amendment adopted during the 60-day period ending on the date of termination of the qualified_plan and which takes effect immediately on the termination_date sec_4980 d b ii provides that in the case of the transfer of any amount under sec_4980 such amount is not includible in the gross_income of the employer no deduction is allowable with respect to such transfer and the transfer is not treated as an employer_reversion for purposes of sec_4980 sec_4980 provides that in general in the case of any defined_contribution_plan the portion of the amount transferred to the replacement plan be allocated under the plan to d the accounts of participants in the plan_year in which the transfer occurs or ii be credited to a suspense_account and allocated from such account to accounts of participants no less rapidly than ratably over the 7-plan-year period beginning with the year of the transfer sec_4980 provides that if by reason of any limitation under sec_415 any amount credited to a suspense_account under sec_4980 id may not be allocated to a participant before the close of the 7-year period such amount shall be allocated to the accounts of other participants and if any portion of such amount may not be allocated to other participants by reason of any such limitation it shall be allocated to the participant as provided in sec_415 rationale sec_4980 provides that a qualified_replacement_plan is a qualified_plan established or maintained by the employer in connection with a termination which satisfies the requirements of sec_4980 b and c sec_4980 requires that at least of the active participants in the terminated plan who remain as employees of the employer after the termination be active participants in the replacement plan all active participants of plan who remain employees of company t are eligible to participate in plan therefore because plan will cover percent of the participants of plan who remain employees of the employer the requirements of sec_4980 are met sec_4980 requires a direct transfer from the terminated plan to the replacement plan before any employer_reversion in an amount equal to the excess if any of percent of the maximum amount which the employer could receive as an employer_reversion without regard to such subsection over the amount used to increase benefits described in sec_4980 company t’s authorized tepresentative has stated that benefits under plan will not be increased on termination as described in sec_4980 because company t will transfer percent of plan 1’s remaining assets after all benefit liabilities under sec_401 of the code have been satisfied to plan the requirements of sec_4980 are met sec_4980 requires generally that in the case of any defined_contribution_plan the portion of the amount transferred to the replacement plan be allocated under the plan to the accounts of participants in the plan_year in which the transfer occurs or credited to a suspense_account and allocated to accounts of participants no less rapidly than ratably over the plan-year period beginning with the year of the transfer amounts transferred from plan to plan will be allocated to the accounts of participants in the plan_year in which the transfer occurs which satisfies the requirements of sec_4980 therefore plan is a qualified teplacement plan within the meaning of code sec_4980 sec_4980 provides generally that employer_reversion means the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from a qualified_plan sec_4980 provides that in the case of the transfer of the amount described in sec_4980 to a qualified_replacement_plan such amount is not includible in the gross_income of the employer nor is a deduction allowed with respect to such transfer and such transfer is not treated as an employer_reversion for purposes of sec_4980 because company t will directly transfer percent of the maximum amount which the employer could receive as an employer_reversion without regard to sec_4980 from plan to a qualified_replacement_plan such transfer will not be includible in company t’s gross_income nor be deductible and is not treated as an employer_reversion for purposes of sec_4980 therefore such amount will not be subject_to the tax imposed under sec_4980 sec_4980 provides for the imposition of a tax of percent of the amount of any employer_reversion from a qualified_plan sec_4980 provides that percent is substituted for percent in sec_4980 with respect to any employer_reversion from a qualified_plan unless the employer establishes or maintains a qualified_replacement_plan or the plan provides benefit increases meeting the requirements of sec_4980 because company t maintains a qualified_replacement_plan the rate_of_tax imposed upon any amounts treated as an employer_reversion from plan will be percent holdings assuming that plan is at all relevant times a qualified_plan under sec_401 plan constitutes a qualified_replacement_plan within the meaning of sec_4980 of the code company t will not be subject_to an excise_tax under code sec_4980 with respect to the transfer from plan to plan of percent of the maximum amount which the employer could receive as an employer_reversion without regard to sec_4980 the rate of excise_tax imposed on company t with tespect to any employer_reversion subject_to sec_4980 of the code from plan will be percent sincerely yours kathryn marticello chief actuarial branch
